DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
 
Response to Amendment
The Amendment filed 11/01/2022 has been entered. Claim 6 was cancelled. Claims 1-5 and 7-8 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see Applicant’s remarks filed on 11/01/2022, with respect to the rejection(s) of claim(s) 1-5 and 7-8 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Childe (U.S. Pre-Grant Publication No. 2010/0215485) and Buse (U.S. Patent No. 5,269,664).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a direction of the further housing part” without defining the claimed direction. The claimed further housing part, such as the motor housing 20 shown in figure 3, has many components extending in many different directions. Therefore the claimed direction of the further housing part is ambiguous as the claimed direction is not clearly defined. For purposes of this examination, this limitation is interpreted as “an axial direction toward the further housing part”.
Claims 2-5 and 7-8 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welschinger (U.S. Pre-Grant Publication No. 2019/0010952) in view of Childe (U.S. Pre-Grant Publication No. 2010/0215485) and Buse (U.S. Patent No. 5,269,664).

As per claims 1 and 8, Welschinger discloses a pump for a fluid circuit in a vehicle, the pump comprising: a multi-part housing (1; figure 2) that has a pump chamber (pump chamber that houses impeller 105; figure 2); and an impeller (105)  arranged in the pump chamber (as shown; figure 2); wherein a pump housing (2) and a further housing part (3) of the multi-part housing bound the pump chamber (as shown; figure 2), wherein the pump housing and the further housing part each have a flange with a flange surface (21, 31; figure 3) that rest against one another (as shown; figure 3), wherein one of the two flange surfaces has at least one annular groove (32) and the other of the two flange surfaces has at least one circumferential web (22), which engages in the annular groove (as shown; figure 3), and wherein the flange of the pump housing and the flange of the further housing part each have at least one hole (holes for bolt 41 shown on flanges of housing parts 2 and 3; figure 3), the at least one hole of the pump housing being aligned with the at least one through hole of the further housing part (as shown; figure 3) and wherein a screw engages in the at least one hole of the pump housing and the at least one hole of the further housing part to connect the pump housing and the further housing part together (housing parts 2 and 3 art connected via bolt 41 received in the holes of housing parts 2 and 3; figure 3).
Welschinger does not explicitly teach wherein a wall of the pump housing that bounds the pump chamber in a radial direction is provided with recesses that open in a direction of the further housing part, and wherein each of the recesses differ from one another (claim 1), wherein a wall of the further housing part that faces the pump housing is provided with protrusions, wherein the protrusions protrude into the recesses of the pump housing (claim 8).
Childe is an analogous prior art in that it deals with a housing for centrifugal impeller. Childe teaches  wherein a wall of the pump housing that bounds the pump chamber in a radial direction is provided with recesses that open in a direction of the further housing part (wall 21 that bounds the chamber for impeller 6 has recesses 28; figures 2, 3), and wherein each of the recesses differ from one another (each recesses 28 are at different angular positions, i.e., different recesses; figure 2), wherein a wall of the further housing part that faces the pump housing is provided with protrusions, wherein the protrusions protrude into the recesses of the pump housing (diffuser 3 (further housing) contains vanes 15 that protrude into recesses 28; figure 3). Childe teaches by providing recesses into which radial vanes project, the position of the shroud (pump housing) relative to the diffuser (further housing part) and impeller may be adjusted such that a well-defined clearance between the shroud and impeller is obtained without creating a radial gap between the vanes and the shroud or diffuser. Consequently, a high-performance compressor may be realise (paragraph [0005]). Threrefore, in order to ensure optimum clearance, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Welschinger’s pump housing to incorporate recesses and vanes protruding into the recesses as it can provide a well-defined clearance between the two housing parts (Childe, paragraph [0005]).
Welschinger also does not teach wherein each of the holes is a through hole. In Welschinger, one of the holes is a non-through hole (figure 3). Buse is an analogous prior art in that it teaches a housing for a centrifugal impeller. Welschinger teaches the use of through holes to connect the pump housing flanges (figure 1A). As shown in Buse, the bolted connection via through holes provides a predictable result of connecting two pump flange portions. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Welschinger’s bolted connection using a through hole and a non-through hole to incorporate a bolted connection using two through holes such as the bolted connection in Buse since the bolted connection using two through holes provide a predictable result of connecting two pump flanges.

As per claim 2, Welschinger, in view of Childe and Buse, discloses the pump according to claim 1. Welschinger further discloses wherein the flange surface of the pump housing (2) is provided with the at least one circumferential web (protrusion 22 formed on a flange of first housing part 2; figure 3).

As per claim 3, Welschinger, in view of Childe and Buse, discloses the pump according to claim 2. Welschinger further discloses wherein the flange surface of the further housing part (3) is provided with the at least one groove (annular recess 32 formed on second housing part 3; figure 3).

As per claim 4, Welschinger, in view of Childe and Buse, discloses the pump according to claim 3. Welschinger further discloses wherein the flange of the pump housing and the flange of the further housing part are fastened to one another by via screws (via bolt 41; figure 3).

As per claim 5, Welschinger, in view of Childe and Buse, discloses the pump according to claim 1. Welschinger further discloses wherein the at least one annular groove and the at least one circumferential web form a labyrinth seal in a radial direction (via gaps 10, 11 formed between first and second housing parts 2, 3; figure 3).

As per claim 7, Welschinger, in view of Childe and Buse, discloses the pump according to claim 1. Welschinger further discloses wherein the pump is a coolant pump (centrifugal pump 100 circulating a process fluid, i.e., capable of using it as a coolant pump; paragraph [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745